FILED

ASHEVILLE, N.C.
UNITED STATES DISTRICT COURT FOR THE AUG 1.6 2021
WESTERN DISTRICT OF NORTH CAROLINA .
ASHEVILLE DIVISION U.S, DISTRICT COURT
W. DIST. OF N.C.

UNITED STATES OF AMERICA DOCKET NO, 1:21 CR 71

)
)

v. ) ORDER
)
DANIEL GUADALUPE MARTINEZ )
)

 

UPON MOTION of the United States of America, by and through William T. Stetzer, Acting
United States Attorney for the Western District of North Carolina, for an order directing that the
Indictment and Arrest Warrant in the above-captioned case be unsealed; and

If APPEARING TO THE COURT that there no longer exists any danger to the attendant
investigation in this case;

NOW, THEREFORE, IT IS ORDERED that the Indictment and Arrest Warrant in the above-
captioned case be unsealed,

2.
This { G day of August, 2021.

 
   
  

   
  

HONORABLE WA ETON METCALF
U.S. MAGISTRATE COURT JUDGE

Case 1:21-cr-00071-MR-WCM Document 6 Filed 08/16/21 Page 1 of 1

 
